Exhibit 23.1 Rosenberg Rich Baker Berman & Co Certified Public Accountants 265 Davidson Avenue, Suite 210 Somerset, NJ 08873-4120 Phone (908) 231-1000Fax (908) 231-6894 Consent of Independence Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated April 7, 2010 relating to the consolidated financial statements of iVoice, Inc., which appears in iVoice, Inc. Annual Report Form 10-K filed with the Securities and Exchange Commission.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern in Note 3 to the consolidated financial statements. /s/Rosenberg Rich Baker Berman & Co Somerset, New Jersey January 20, 2011
